Citation Nr: 0432700	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a compensable evaluation for a scar of the 
left antecubital fossa for the period from June 29, 1999 to 
October 21, 2001.

2.  Entitlement to an evaluation in excess of 10 percent for 
a scar of the left antecubital fossa for the period beginning 
on October 22, 2001.

3.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a laceration to the left antecubital 
fossa, with motor function disability of the left upper 
extremity.

4.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a laceration to the left antecubital 
fossa, with sensory loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa, which granted service connection 
for residuals of a laceration of the left arm and assigned an 
initial zero percent evaluation.  

In January 2004, the Board remanded this case back to the RO 
for additional action.  Following the additional development, 
in a March 2004 rating decision, the RO increased the 
evaluation for the veteran's left arm scar to 10 percent and 
assigned two additional evaluations: residuals of a 
laceration to the left antecubital fossa, with motor function 
disability of the left upper extremity (20 percent); and 
residuals of a laceration to the left antecubital fossa, with 
sensory loss (20 percent).  All of the currently assigned 
evaluations stem from the initial appeal and were effectuated 
as of October 22, 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran has a very sensitive scar of the left 
antecubital fossa area, with no resultant limitation of 
function from the scar itself; the evidence supports the 
finding that this symptomatology has been consistent 
throughout the pendency of this appeal.

3.  The veteran's left motor function disability of the left 
upper extremity consists of relatively minimal limitation of 
flexion of the forearm and an absence of radial deviation of 
the left wrist; there is no evidence of ankylosis.

4.  The veteran's sensory loss of the left upper extremity 
includes markedly decreased sensation to the thumb and index 
finger of the left hand; however, the overall disability is 
moderate in degree, with moderate atrophy of the mid to 
proximal thenar eminence of the left hand, good grip 
strength, and slightly more sensation to the long finger.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for a scar of 
the left antecubital fossa for the period from June 29, 1999 
to October 21, 2001 have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.118, Diagnostic Codes 7803-7805 (2003); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for a scar of the left antecubital fossa for the period 
beginning on October 22, 2001 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.118, Diagnostic Codes 7803-7805 (2003); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805 (2002).

3.  The criteria for an initial evaluation in excess of 20 
percent for residuals of a laceration to the left antecubital 
fossa, with motor function disability of the left upper 
extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Code 5213 (2003).

4.  The criteria for an initial evaluation in excess of 20 
percent for residuals of a laceration to the left antecubital 
fossa, with sensory loss, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.124a, Diagnostic Code 8515 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his 
disorders.

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO described such evidence in a February 
2001 letter.  By this letter, the RO has also notified the 
veteran of exactly which portion of that evidence (if any) 
was to be provided by him and which portion VA would attempt 
to obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was further notified that he 
should submit any additional evidence that he had in support 
of his claims.  See 38 C.F.R. § 3.159(b)(1).  

Notably, the Board is aware that the February 2001 VCAA 
letter concerned the veteran's initial service connection 
claim and not his present increased evaluation claims.  The 
question of whether a further VCAA letter for such 
"downstream" issues is required was addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In this precedent opinion, the General Counsel held 
that, in such circumstances, a Statement of the Case was 
required in cases involving a "downstream" issue, but 
38 U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Id.  Consequently, this matter poses no 
procedural concerns in the present case.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).  

Here, the first AOJ adjudication of the veteran's claims 
followed the issuance of  the noted February 2001 letter, 
which fulfilled all VCAA requirements.  As such, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision, and 
remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

II.  Laws and regulations regarding increased evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.



III.  Factual background

Initially, the Board notes that service connection is 
presently in effect for post-traumatic stress disorder 
(PTSD).  During a December 1970 private hospitalization, the 
veteran sustained a radial nerve injury.  In an April 2001 
statement, Erle W. Fitz, D.O., noted that the veteran had 
"violent acting-out" episodes following service due to 
PTSD, and, "[o]n one of these occasions, [he] thrust his arm 
through a window and suffered multiple trauma to the left 
arm."  Dr. Fitz found this injury to be a consequence of 
rage due to PTSD.

In light of this evidence, the RO, in a December 2001 rating 
decision, granted service connection for residuals of a left 
arm laceration as proximately due to the veteran's PTSD.  A 
zero percent evaluation was assigned, effective from June 29, 
1999.

The veteran underwent a VA examination in February 2004, 
during which he reported continued sensitivity of the left 
antecubital area, with reduced range of motion of the left 
elbow and a lack of dexterity in the left hand.  He reported 
that he was not currently taking any pain medications.  The 
examination revealed a six-inch scar transversing the left 
arm, and the examiner noted that this scar was very sensitive 
to even light touch.  There was no keloid-type formation.

Range of motion studies of the left elbow revealed flexion to 
105 degrees, full extension, pronation to 20 degrees, and 
supination to 70 degrees.  The veteran was not able to 
radially deviate the left wrist and had ulnar deviation to 30 
degrees, flexion to 50 degrees, and extension to 30 degrees.  

The radial artery was palpable but was much weaker than in 
the right arm.  There was no cyanosis of the forearm or 
fingers.  There was moderate atrophy of the mid to proximal 
thenar eminence of the left hand and markedly decreased 
sensation to the thumb and index finger of the left hand, 
with slightly more sensation to the long finger.  The veteran 
had good grip strength, but with fatigue upon continued 
gripping and difficulty with buttoning his shirt.  The volar 
aspect of the left forearm was somewhat flattened, as 
compared to the right.  The ulnar nerve appeared to be 
transposed over the medial epicondyle anteriorly, as the 
veteran had a positive Tinel's sign to this area distally to 
the small finger.  

The assessment was a history of a service-connected severe 
laceration to the left antecubital fossa, with resulting 
sensory loss and motor function disability to the left upper 
extremity.  There was also some restriction of motion of the 
left elbow due to a combination of the injury and post-injury 
immobilization.

Subsequently, in a March 2004 rating decision, the RO 
increased the evaluation for the veteran's left arm scar to 
10 percent and assigned two additional evaluations: residuals 
of a laceration to the left antecubital fossa, with motor 
function disability of the left upper extremity (20 percent); 
and residuals of a laceration to the left antecubital fossa, 
with sensory loss (20 percent).  All of the currently 
assigned evaluations were effectuated as of October 22, 2001.

IV.  Left arm scar

The diagnostic criteria for evaluating skin disorders have 
recently been revised.  67 Fed Reg. 49590-49599 (July 31, 
2002).  These revisions, however, have been minimal with 
regard to scars not involving the head, face, and neck.  

Under the old diagnostic code provisions, a maximum 10 
percent evaluation could be assigned in cases of a poorly 
nourished and repeatedly ulcerated superficial scar 
(Diagnostic Code 7803) or an objectively painful superficial 
scar (Diagnostic Code 7804).  Alternatively, such a scar 
could be evaluated on the basis of limitation of function of 
the part affected under Diagnostic Code 7805.

Under the new diagnostic code provisions, effective only from 
August 30, 2002, a maximum 10 percent evaluation may be 
assigned in cases of an unstable superficial scar (Diagnostic 
Code 7803) or a painful superficial scar (Diagnostic Code 
7804).  Alternatively, such a scar may be evaluated on the 
basis of limitation of function of the part affected under 
Diagnostic Code 7805.

The Board is aware that the RO assigned the current 10 
percent evaluation on the basis of sensitivity shown on the 
February 2004 VA examination.  This evaluation, however, was 
assigned only as of October 22, 2001.  Regrettably, no VA 
examination had been conducted earlier.  However, given that 
the veteran's initial injury dates from 1970 and the 
description of trauma from Dr. Fitz's April 2001 statement, 
the Board finds that it is more likely than not that the 
veteran's scar symptomatology has been consistent throughout 
the pendency of this appeal.  Accordingly, the 10 percent 
evaluation should be assigned as of June 29, 1999, the date 
of the veteran's initial claim.  That having been noted, 
aside from the separately service-connected motor and 
neurological dysfunction, there is no basis for an even 
higher evaluation on the basis of limitation of function 
under Diagnostic Code 7805.  No additional limitation of 
function has been attributed to the scar itself, as opposed 
to the initial injury.

Overall, the Board finds that the evidence of record supports 
a 10 percent evaluation for the veteran's scar for the entire 
period beginning on June 29, 1999.  The Board is aware that 
this partial grant represents a denial for the period 
beginning on October 22, 2001.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim concerning the period beginning on October 
22, 2001.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

V.  Motor function disability of the left arm

Initially, the Board notes that the veteran's service medical 
records confirm that he is right-handed.  Accordingly, his 
left upper extremity disabilities will be evaluated under the 
criteria for a minor upper extremity under the applicable 
diagnostic codes.  

The RO has evaluated the veteran's motor function disability 
of the left arm at the 20 percent rate under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5213.  Under this section, a 20 
percent evaluation may be assigned for loss of supination and 
pronation (bone fusion), with the hand fixed in full 
pronation or near the middle of the arc or moderate 
pronation; or limitation of pronation beyond the middle of 
the arc or lost beyond the last quarter of the arc, with the 
hand not approaching full pronation.  

The only basis for a 30 percent evaluation under Diagnostic 
Code 5213 is loss of supination and pronation, with the hand 
fixed in supination or hyperpronation.  As indicated above, 
this has not been shown in this case.  There is also no 
evidence of favorable ankylosis of the elbow at an angle 
between 90 degrees and 70 degrees (30 percent under 
Diagnostic Code 5205); limitation of forearm flexion to 55 
degrees (30 percent under Diagnostic Code 5206); limitation 
of forearm extension to 100 degrees (30 percent under 
Diagnostic Code 5207); impairment of the flail joint (50 
percent under Diagnostic Code 5209); nonunion of the radius 
and ulna, with false flail joint (40 percent under Diagnostic 
Code 5210); nonunion in the upper half of the ulna, with 
false movement and with loss of bone substance (one inch or 
more) and marked deformity (30 percent under Diagnostic Code 
5211); nonunion in the lower half of the radius, with false 
movement and with loss of bone substance (one inch or more) 
and marked deformity (30 percent under Diagnostic Code 5212); 
or ankylosis of the wrist in a position other than favorable 
(30 percent under Diagnostic Code 5214).  

Rather, in this case the veteran's major symptomatology 
consists of relatively minimal limitation of flexion (105 
degrees) of the forearm and an absence of radial deviation of 
the left wrist.  Even assuming further functional limitation 
based upon pain, the degree of limitation would fall well 
short of the criteria for higher evaluations under Diagnostic 
Codes 5206 and 5207, particularly as the veteran has full 
extension of the elbow.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.

Taken as a whole, the Board finds that this evidence does not 
support an initial evaluation in excess of 20 percent for the 
veteran's motor function disability of the left arm.  
Accordingly, the preponderance of the evidence is against his 
claim for that benefit.  Again, as the preponderance of the 
evidence is against the veteran's claim, the provisions of 
38 U.S.C.A. § 5107(b) are not applicable in this case.



VI.  Sensory loss of the left arm

The RO has evaluated the veteran's sensory loss of the left 
arm at the 20 percent rate under 38 C.F.R. § 4.124, 
Diagnostic Code 8515, which contemplates paralysis of the 
median nerve.  Under this section, incomplete moderate 
paralysis of the median nerve of the minor upper extremity 
warrants a 20 percent evaluation, while a 40 percent 
evaluation contemplates severe incomplete paralysis.

In the present case, the veteran's neurological impairment of 
the left upper extremity is much more aptly described as 
moderate than as severe in degree.  The Board is aware that 
the veteran's February 2004 VA examination revealed markedly 
decreased sensation to the thumb and index finger of the left 
hand.  However, this examination also revealed moderate 
atrophy of the mid to proximal thenar eminence of the left 
hand, good grip strength, and slightly more sensation to the 
long finger.   Taken as a whole, the Board finds that this 
evidence does not support an initial evaluation in excess of 
20 percent for the veteran's disability.  Accordingly, the 
preponderance of the evidence is against his claim for that 
benefit.  Again, as the preponderance of the evidence is 
against the veteran's claim, the provisions of 38 U.S.C.A. 
§ 5107(b) are not applicable in this case.

VII.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disorders have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that these disorders have necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A 10 percent evaluation for a scar of the left antecubital 
fossa is granted for the period from June 29, 1999 to October 
21, 2001, subject to the laws and regulations governing the 
payment of monetary benefits.

The claim of entitlement to an evaluation in excess of 10 
percent for a scar of the left antecubital fossa for the 
period beginning on October 22, 2001 is denied.

The claim of entitlement to an initial evaluation in excess 
of 20 percent for residuals of a laceration to the left 
antecubital fossa, with motor function disability of the left 
upper extremity, is denied.

The claim of entitlement to an initial evaluation in excess 
of 20 percent for residuals of a laceration to the left 
antecubital fossa, with sensory loss, is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



